      Case 1:20-cv-02295-EGS Document 21-4 Filed 09/11/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,


                 Plaintiff,
                                              Civil Docket No. 20-cv-2295 (EGS)
       v.

 UNITED STATES POSTAL SERVICE, et
 al.,

                 Defendants.




                                   [PROPOSED] ORDER


       IT IS HEREBY ORDERED that Defendant’s Motion for a Preliminary Injunction is

      DENIED.
DATED:__________                       By:_____________________
                                       UNITED STATES DISTRICT JUDGE




                                          1
